PER CURIAM.
This is a suit for dissolution of a partnership and for an accounting. The issues are somewhat complicated and the evidence on material points is in some respects flatly contradictory. The Circuit Court found in favor of the plaintiff and against the defendant, in the sum of $2,106.40, from which decree defendant has appealed. The respondent has taken a cross-appeal, claiming that he is entitled to a decree for $3,711.44, instead of the amount awarded him by the court.
We have given the testimony herein a careful and thorough examination. We find it difficult, in view of its contradictory character, to determine exactly where the real truth lies; the contradictions arising perhaps from a rather loose course of dealing and consequent misunderstanding between the parties, rather than from any conscious disposition to misrepresent the facts. The learned circuit judge who heard the case had the witnesses before him and no doubt knew them all personally, as they are men of standing in the community, and was much better qualified to appraise the value of their testimony than we are; and we are inclined to accept his conclusions as correct, or as near an approximation to correctness as can be attained from the confused and contradictory testimony adduced on the trial. There is not a single disputed question of law in the case; it is a matter of facts and figures only, and a discussion of these would add nothing to the value of this opinion or be of any interest to the profession.
We adopt the findings of the Circuit Court, and affirm the decree. As both parties have appealed *332and neither has prevailed in his contentions here, neither party will recover costs. Affirmed.
For the motion, Mr. Austin S. Hammond.
Contra, Mr. J. Arthur Berg and Mr. Walter Sinclair.